Exhibit 10.13

NANOSTRING TECHNOLOGIES, INC.

WAYNE BURNS EMPLOYMENT AGREEMENT

This Agreement is entered into as of June 8, 2009 (this “Agreement”) by and
between NanoString Technologies, Inc., a Delaware corporation (the “Company”),
and Wayne Burns (“Executive”).

1. Position.

(a) Title. Executive will serve as the Chief Financial Officer of the Company
and, until the Company hires a Chief Executive Officer, acting Chief Executive
Officer of the Company. Executive will render such business and professional
services in the performance of his duties, consistent with Executive’s position
within the Company, as shall reasonably be assigned to him by the Company’s
Board of Directors (the “Board”). The period of Executive’s employment under
this Agreement is referred to herein as the “Employment Term.”

(b) Obligations. Executive agrees to the best of his ability and experience that
he will at all times loyally and conscientiously perform all of the duties and
obligations required of and from him pursuant to the express and implicit terms
hereof, and to the reasonable satisfaction of the Company. During the Employment
Term, Executive further agrees that he will devote all of his business time and
attention to the business of the Company; the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice; he will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, including but not
limited to sitting on the Board of Directors of any for-profit corporation
without the prior written consent of the Board; and he will not directly or
indirectly engage or participate in any business that is competitive in any
manner with the business of the Company. Nothing in this Agreement will prevent
Executive from accepting speaking or presentation engagements in exchange for
honoraria or from serving on boards of charitable organizations, or from owning
no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.

2. At-Will Employment. The parties agree that Executive’s employment with the
Company is “at-will” employment and may be terminated at any time with or
without cause or notice. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.

3. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Executive as
compensation for his services a base salary at the annualized rate of two
hundred fifty thousand dollars ($250,000) (the “Base Salary”). The Base Salary
will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholding, and shall be
subject to annual review by the Board for any appropriate adjustment.



--------------------------------------------------------------------------------

(b) Chief Executive Officer Bonus. In addition to the Base Salary, if the
Company hires a Chief Executive Officer during the Employment Term, the Company
shall pay Executive a bonus equal to one (1) month of salary at the Base Salary
rate, less applicable withholding (the “CEO Bonus”). The CEO Bonus shall be paid
on the first regularly scheduled payroll date following the date of such hiring
and shall only be payable with respect to the first Chief Executive Officer
hired after the date of this Agreement and not successor Chief Executive
Officers, if any.

(c) Bonus. Executive shall be entitled to receive an annual, performance-based,
cash bonus of up to 25% of Executive’s Base Salary for each calendar year, which
bonus shall be awarded in the Board’s sole discretion, shall be based on
Executive’s performance in the prior calendar year against metrics established
for such year by the Company, and shall be paid by no later than March 15
following the calendar year to which the bonus corresponds. If Executive is
terminated by or leaves the Company prior to the end of a given calendar year,
then the Company shall have no obligation to pay a bonus to Executive for such
year.

(d) Equity grant. At the first Board meeting following the execution of this
Agreement and the Company having received an independent valuation of the
Company’s Common Stock in accordance with the provisions of Section 409A of the
Internal Revenue Code, the Company shall award Executive an incentive stock
option exercisable for a total of one million two hundred fifty thousand
(1,250,000) shares of common stock of the Company (the “Stock Option”), with an
exercise price that is at least equal to the fair market value of the Company’s
Common Stock on the date of grant, a vesting commencement date that is the same
as the date on which this agreement is entered into and on such terms and
conditions as may be established by the Board in its reasonable discretion
pursuant to the Company’s 2004 Stock Option Plan (the “Plan”). In the event that
there is a Change in Control (as such term is defined in the Plan), and the
Executive is terminated from employment without Cause (as defined below) or
resigns for a Good Reason (as defined below) on or within twelve months after
the effective date of such Change in Control, then one hundred percent (100%) of
the unvested portion of the Stock Option shall vest and become exercisable at
the time of his termination from employment. Executive shall be required to
execute the Company’s standard form of stock option agreement. For the avoidance
of doubt, with respect to the Executive’s prior grant of incentive stock options
exercisable for a total of seven hundred fifty thousand shares of common stock
of the Company granted on May 25, 2007 (the “Prior Grant”), one hundred percent
(100%) of the shares subject to the Prior Grant shall immediately vest and
become exercisable upon a Change of Control in accordance with the terms of the
Prior Grant, whether or not Executive is terminated in connection with such
Change of Control.

4. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
including, without limitation, the Company’s medical plans. The Company reserves
the right to cancel or change the benefit plans and programs it offers to its
employees at any time. Executive shall also be entitled to take paid vacation
consistent with the Company’s vacation policy approved by the Board.

 

-2-



--------------------------------------------------------------------------------

5. Severance Benefits.

(a) Involuntary Termination. If Executive’s employment with the Company
terminates as a result of an Involuntary Termination (as defined below), and
Executive signs and does not revoke a standard release of claims with the
Company by no later than sixty (60) days after the date of termination, then,
subject to Executive’s compliance with Section 8, Executive shall receive
severance pay (less applicable withholding taxes) at a rate equal to his Base
Salary rate, as then in effect, for a period of six (6) months from the date
such release of claims becomes effective (such payments shall be paid
periodically in accordance with the Company’s normal payroll policies).

(b) Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company is terminated voluntarily by Executive or for Cause by the Company,
then (i) all vesting of any unvested stock options or shares of restricted stock
held by Executive as of the date of Executive’s termination of employment will
terminate immediately, (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned) and (iii) Executive will only be eligible for severance benefits in
accordance with the Company’s established policies as then in effect.

(c) Termination by Reason of Death or Disability. If Executive’s employment with
the Company terminates as a result of Executive’s death or Disability (as
defined in Section 6 below), Executive or Executive’s estate or representative
will receive all salary accrued (plus any other amounts payable as determined by
the Board in its sole discretion) as of the date of Executive’s death or
Disability and any other benefits payable under the Company’s then existing
benefit plans and policies in accordance with such plans and policies in effect
on the date of death or Disability and in accordance with applicable law, Such
payments shall be made by the Company periodically in accordance with the
Company’s normal payroll policies with respect to each element of such payments.

6. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as (i) a violation
of a material written Company policy that is communicated by the Board to
Executive and that continues uncured for thirty (30) days, (ii) an act of
dishonesty made by Executive in connection with Executive’s responsibilities as
an employee, (iii) Executive’s conviction of, or plea of nolo contendere to, a
felony, (iv) Executive’s gross misconduct, (v) the failure or refusal of
Executive to follow the lawful and proper directives of the Board that are
within the scope of the Executive’s duties set forth in Section 1 above and that
is not corrected within thirty (30) days after written notice from the Board to
Executive identifying such failure or refusal or (vi) Executive’s material
breach of the PIIA (as defined below) or Section 8(b) hereof.

 

-3-



--------------------------------------------------------------------------------

(b) Disability. For purposes of this Agreement, “Disability” shall mean that
Executive has been unable to perform his duties hereunder as the result of his
incapacity due to physical or mental illness, and such inability, which
continues for at least 120 consecutive calendar days or 150 calendar days during
any consecutive twelve-month period, is determined to be total and permanent by
a physician selected by the Company and its insurers and acceptable to Executive
or to Executive’s legal representative (with such agreement on acceptability not
to be unreasonably withheld).

(c) Good Reason. For purposes of this Agreement, “Good Reason” shall mean if
(A) there is (1) a material, adverse and permanent change in Executive’s
position as set forth in Section 1(a) of this Agreement causing such position to
be of materially reduced stature or responsibility (other than changes related
to Executive’s termination as the Chief Executive Officer), (2) a reduction of
more than five percent (5%) in Executive’s Base Salary then in effect (other
than any such reduction applicable to officers of the Company generally), (3) a
material reduction by the Company in the kind or level of employee benefits
(other than Base Salary) to which Executive is entitled immediately prior to
such reduction with the result that Executive’s overall benefits package (other
than Base Salary) is substantially reduced (other than any such reduction
applicable to officers of the Company generally), (4) any material breach by the
Company of any material provision of this Agreement which continues uncured for
thirty (30) days following notice by Executive thereof, or (5) a refusal by
Executive, following a request by the Company, to relocate to a facility or
location more than forty (40) miles from the Company’s current location, and
(B) Executive provides notice to the Company within thirty (30) days after the
initial occurrence of the condition or event described above, the Company fails
to cure or remedy any such condition or event within the thirty (30) day period
following its receipt of the notice, and Executive thereafter elects to
terminate his employment voluntarily within thirty (30) days after the
expiration of the period for correcting such condition or event; provided,
however, that none of the foregoing shall constitute Good Reason to the extent
that Executive has agreed in writing to such material change, reduction, breach
or refusal, and provided further that any change in Executive’s job function or
responsibilities in order to accommodate a disability under the Americans with
Disabilities Act, the Family Medical Leave Act or any analogous statute or law
shall not constitute a basis for Executive to involuntarily terminate his
employment hereunder.

(d) Involuntary Termination. For purposes of this Agreement, an “Involuntary
Termination” shall be deemed to occur if: (i) Executive’s employment with the
Company is terminated by the Company for any reason other than Cause (and for a
reason other than Executive’s death or Disability); or (ii) Executive terminates
his employment with the Company for Good Reason.

7. Proprietary Information and Inventions Agreement. Executive acknowledges that
he is and will continue to be bound by the terms and conditions of the
Proprietary Information and Inventions Agreement (the “PIIA”), a copy of which
is attached hereto as Exhibit A.

 

-4-



--------------------------------------------------------------------------------

8. Conditional Nature of Severance Payments.

(a) Non-Solicitation; Non-Competition. Executive agrees and acknowledges that
Executive’s right to receive the severance benefits set forth in Section 5 (to
the extent Executive is otherwise entitled to such benefits) shall be
conditioned upon Executive’s continued compliance with Section 8
(Non-Solicitation) and Section 9 (Non-Competition) of the PIIA and Section 8(b)
of this Agreement. Upon any breach of this section, all severance benefits
pursuant to this Agreement shall immediately cease including, without
limitation, Executive’s right to exercise any stock options on a date that is
more than ninety (90) days after the date that Executive’s employment was
terminated.

(b) Non-Disparagement. During and after the Employment Term, Executive agrees to
refrain from any defamation, libel or slander of the Company and its officers,
directors, employees, agents, investors, stockholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns, and any tortious interference with the contracts, relationships and
prospective economic advantage of any of the foregoing persons and entities.

(c) Understanding of Covenants. Executive represents that he (i) is familiar
with the covenants set forth in Section 8 and Section 9 of the PIIA, and (ii) is
fully aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of such
covenants.

9. Confidentiality of Terms. Executive agrees to follow the Company’s strict
policy that employees must not disclose, either directly or indirectly, any
information, including any of the terms of this Agreement to any person,
including other employees of the Company; provided, however, that Executive may
discuss such terms with members of Executive’s immediate family and any legal,
tax or accounting specialists who provide Executive with individual legal, tax
or accounting advice.

10. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

 

-5-



--------------------------------------------------------------------------------

11. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a well
established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

NanoString Technologies, Inc.

530 Fairview Ave. N., Suite 2000

Seattle, WA 98109

Attn: CEO

If to Executive:

to the last residential address known by the Company.

12. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

13. Application of 409A. Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Agreement that constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively, the
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(the “Separation From Service”), unless the Company reasonably determines that
such amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.

It is intended that each installment of severance pay provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended that
severance payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and Executive is, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the payments and benefits shall be delayed until the
earlier to occur of: (a) the date that is six months and one day after
Executive’s Separation From Service, or (b) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”). On the
Specified Employee Initial Payment Date, the Company (or the successor entity
thereto, as applicable) shall (i) pay to Executive a lump sum amount equal to
the sum of the payments and benefits that Executive would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of such amounts had not been so delayed pursuant to this
Section and (ii) commence paying the balance of the payments and benefits in
accordance with the applicable payment schedules set forth in this Agreement.

 

-6-



--------------------------------------------------------------------------------

14. Arbitration.

(a) General. In consideration of Executive’s service to the Company, his promise
to arbitrate all employment related disputes and Executive’s receipt of the
compensation, pay raises and other benefits paid to Executive by the Company, at
present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, stockholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
shall be subject to binding arbitration under the Arbitration Rules set forth in
the Revised Code of Washington Chapter 7.04 (the “Rules”) and pursuant to
Washington law. Disputes which Executive agrees to arbitrate, and thereby agrees
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, claims of harassment, discrimination or wrongful termination. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or the Washington Code of Civil Procedure. Executive agrees
that the arbitrator shall have the power to decide any motions brought by any
party to the arbitration, including motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. Executive agrees that the arbitrator shall issue a written decision on
the merits with findings of fact and conclusions of law. Executive also agrees
that the arbitrator shall have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. Executive understands
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that Executive shall pay the first $200.00 of any
filing fees associated with any arbitration Executive initiates. Executive
agrees that the arbitrator shall administer and conduct any arbitration in a
manner consistent with the Rules and that to the extent that the AAA’s National
Rules for the Resolution of Employment Disputes conflict with the Rules, the
Rules shall take precedence.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

 

-7-



--------------------------------------------------------------------------------

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the PIIA or any other agreement
regarding trade secrets, confidential information, non-competition,
non-solicitation or non-disparagement. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorneys’ fees.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Washington State Human Rights
Commission, Equal Employment Opportunity Commission or the workers’ compensation
board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or any other person. Executive further
acknowledges and agrees that Executive has carefully read this Agreement and
that Executive has asked any questions needed for Executive to understand the
terms, consequences and binding effect of this Agreement and fully understand
it, including that Executive is waiving Executive’s right to a jury trial.
Finally, Executive agrees that Executive has been provided an opportunity to
seek the advice of an attorney of Executive’s choice before signing this
Agreement.

15. Integration. This Agreement, any stock option and restricted stock
agreements between the Company and Executive and the PIIA represent the entire
agreement and understanding between the parties as to the subject matter herein
and supersede all prior or contemporaneous agreements whether written or oral.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto.

16. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

17. Governing Law. This Agreement will be governed by the laws of the State of
Washington, without giving effect to principles of conflict of laws.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COMPANY: NANOSTRING TECHNOLOGIES, INC. By:

/s/ Charles Waite

Print Name:

CHARLES WAITE

Title:

CFO

 

EXECUTIVE:

/s/ Wayne Burns

Wayne Burns



--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT



--------------------------------------------------------------------------------

NANOSTRING TECHNOLOGIES, INC.

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

(WASHINGTON EMPLOYEES)

In consideration for my becoming employed (or my employment being continued), or
retained as a consultant (or my consulting relationship being continued), by
NanoString Technologies, Inc. or any of its current or future subsidiaries,
affiliates, successors or assigns (collectively, the “Company”), the Company and
I hereby agree as follows:

1. Duties. I will perform for the Company such duties as may be designated by
the Company from time to time. During my period of employment or consulting
relationship with the Company, I will devote my best efforts to the interests of
the Company and will not engage in other employment or in any activities
detrimental to the best interests of the Company without the prior written
consent of the Company.

2. Confidentiality Obligation. I understand and agree that all Proprietary
Information (as defined below) shall be the sole property of the Company and its
assigns, including all trade secrets, patents, copyrights and other rights in
connection therewith. I hereby assign to the Company any rights I may acquire in
such Proprietary Information. I will hold in confidence and not directly or
indirectly) .use or disclose, both during my employment by or consulting
relationship with the Company and after its termination (irrespective of the
reason for such termination), any Proprietary Information I obtain or create
during the period of my employment or consulting relationship, whether or not
during working hours, except to the extent authorized by the Company, until such
Proprietary Information becomes generally known. I agree not to make copies of
such Proprietary Information except as authorized by the Company. Upon
termination of my employment or consulting relationship or upon an earlier
request of the Company, I will return or deliver to the Company all tangible
forms of such Proprietary Information in my possession or control, including but
not limited to drawings, specifications, documents, records, devices, models or
any other material and copies or reproductions thereof.

3. Ownership of Physical Property. All document, apparatus, equipment and other
physical property in any form, whether or not pertaining to Proprietary
Information, furnished to me by the Company or produced by me or others in
connection with my employment or consulting relationship shall be and remain the
sole property of the Company. I shall return to the Company all such documents,
materials and property as and when requested by the Company, except only (i) my
personal copies of records relating to my compensation; (ii) if applicable, my
personal copies of any materials evidencing shares of the Company’s capital
stock purchased by me and/or options to purchase shares of the Company’s capital
stock granted to me; (iii) my copy of this Agreement and (iv) my personal
property and personal documents I bring with me to the Company and any personal
correspondence and personal materials that I accumulate and keep at my office
during my employment (my “Personal Documents”). Even if the Company does not so
request, I shall return all such documents, materials and property upon
termination of my employment or consulting relationship, and, except for my
Personal Documents, I will not take with me any such documents, material or
property or any reproduction thereof upon such termination.



--------------------------------------------------------------------------------

4. Assignment of Inventions.

(a) Without further compensation, I hereby agree promptly to disclose to the
Company, all Inventions (as defined below) which I may solely or jointly develop
or reduce to practice during the period of my employment or consulting
relationship with the Company which (i) pertain to any line of business activity
of the Company, (ii) are aided by the use of time, material or facilities of the
Company, whether or not during working hours or (iii) relate to any of my work
during the period of my employment or consulting relationship with the Company,
whether or not during normal working hours (“Company Inventions”). During the
term of my employment or consultancy, all Company Inventions that I conceive,
reduce to practice, develop or have developed (in whole or in part, either alone
or jointly with others) shall be the sole property of the Company and its
assigns to the maximum extent permitted by law (and to the fullest extent
permitted by law shall be deemed “works made for hire”), and the Company and its
assigns shall be the sole owner of all patents, copyrights, trademarks, trade
secrets and other rights in connection therewith. I hereby assign to the Company
any rights that I may have or acquire in such Company Inventions.

(b) I attach hereto as Exhibit A a complete list of all Inventions, if any, made
by me prior to my employment or consulting relationship with the Company that
are relevant to the Company’s business, and I represent and warrant that such
list is complete. If no such list is attached to this Agreement, I represent
that I have no such Inventions at the time of signing this Agreement. If in the
course of my employment or consultancy (as the case may be) with the Company, I
use or incorporate into a product or process an Invention not covered by
Section 4(a) of this Agreement in which I have an interest, the Company is
hereby granted a nonexclusive, fully paid-up, royalty-free, perpetual, worldwide
license of my interest to use and sublicense such Invention without restriction
of any kind.

NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140:

Any assignment of Inventions required by this Agreement does not apply to an
Invention for which no equipment, supplies, facility or trade secret information
of the Company was used and which was developed entirely on the employee’s own
time, unless (a) the Invention relates (i) directly to the business of the
Company or (ii) to the Company’s actual or demonstrably anticipated research or
development or (b) the Invention results from any work performed by the employee
for the Company.

5. Further Assistance: Power of Attorney. I agree to perform, during and after
my employment or consulting relationship, all acts deemed necessary or desirable
by the Company to permit and assist it, at its expense, in obtaining and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Inventions assigned to the Company as set forth in Section 4 above. Such
acts may include, but are not limited to, execution of documents and assistance
or cooperation in legal proceedings. I hereby irrevocably designate the Company
and its duly authorized officers and agents as my agent and attorney-in fact, to
execute and file on my behalf any such applications

 

-2-



--------------------------------------------------------------------------------

and to do all other lawful acts to further the prosecution and issuance of
patents, copyright and mask work registrations related to such Inventions. This
power of attorney shall not be affected by my subsequent incapacity.

6. Inventions. As used in this Agreement, the term “Inventions” means
discoveries, developments, concepts, designs, ideas, know-how, improvements,
inventions, trade secrets and/or original works of authorship, whether or not
patentable, copyrightable or otherwise legally protectable. This includes, but
is not limited to, any new product, machine, article of manufacture, biological
material, method, procedure, process, technique, use, equipment, device,
apparatus, system, compound, formulation, composition of matter, design or
configuration of any kind, or any improvement thereon.

7. Proprietary Information. As used in this Agreement, the term “Proprietary
Information” means information or physical material not generally known or
available outside the Company or information or physical material entrusted to
the Company by third parties. This includes, but is not limited to, Inventions,
confidential knowledge, copyrights, product ideas, techniques, processes,
formulas, object codes, biological materials, mask works and/or any other
information of any type relating to documentation, laboratory notebooks, data,
schematics, algorithms, flow charts, mechanisms, research, manufacture,
improvements, assembly, installation, marketing, forecasts, sales, pricing,
customers, the salaries, duties, qualifications, performance levels and terms of
compensation of other employees, and/or cost or other financial data concerning
any of the foregoing or the Company and its operations. Proprietary Information
may be contained in material such as drawings, samples, procedures,
specifications, reports, studies, customer or supplier lists, budgets, cost or
price lists, compilations or computer programs, or may be in the nature of
unwritten knowledge or know-how.

8. Solicitation of Employees. Consultants and Other Parties. During the term of
my employment or consulting relationship with the Company, and for a period of
one year following the termination of my relationship with the Company for any
reason, I will not directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt any of the foregoing, either for myself or any
other person or entity. Further, at any time following termination of my
relationship with the Company for any reason, I shall not use any Proprietary
Information of the Company to attempt to negatively influence any of the
Company’s clients or customers from purchasing any of the Company’s products or
services, or solicit any licensor to or customer of the Company or licensee of
the Company’s products, that are known to me, with respect to any business,
products or services that are competitive to the products or services offered by
the Company or under development as of the date of termination of my
relationship with the Company.

9. Noncompetition. During the term of my employment or consulting relationship
with the Company and for one year following the termination of my relationship
with the Company for any reason, I will not, without the Company’s prior written
consent, directly or indirectly work on any products or services that are
competitive with products or services (a) being commercially developed or
exploited by the Company during my employment or consultancy and (b) on which I
worked or about which I learned Proprietary Information during my employment or
consultancy with the Company.

 

-3-



--------------------------------------------------------------------------------

10. No Conflicts. I represent that my performance of all the terms of this
Agreement as an employee of or consultant to the Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me in confidence or in trust prior to my becoming an employee
or consultant of the Company, and I will not disclose to the Company, or induce
the Company to use, any confidential or proprietary information or material
belonging to any previous employer or others. I agree not to enter into any
written or oral agreement that conflicts with the provisions of this Agreement.

11. No Interference. I certify that, to the best of my information and belief, I
am not a party to any other agreement which will interfere with my full
compliance with this Agreement.

12. Effects of Agreement. This Agreement (a) shall survive for a period of five
years beyond the termination of my employment by or consulting relationship with
the Company, (b) inures to the benefit of successors and assigns of the Company
and (c) is binding upon my heirs and legal representatives.

13. At-Will Relationship. I understand and acknowledge that my employment or
consulting relationship with the Company is and shall continue to be at-will, as
defined under applicable law, meaning that either I or the Company may terminate
the relationship at any time for any reason or no reason, without further
obligation or liability.

14. Injunctive Relief. I acknowledge that violation of this Agreement by me may
cause irreparable injury to the Company, and I agree that the Company will be
entitled to seek extraordinary relief in court, including, but not limited to,
temporary restraining orders, preliminary injunctions and permanent injunctions
without the necessity of posting a bond or other security and without prejudice
to any other rights and remedies that the Company may have for a breach of this
Agreement.

15. Miscellaneous. This Agreement supersedes any oral, written or other
communications or agreements concerning the subject matter of this Agreement,
and may be amended or waived only by a written instrument signed by me and the
Chief Executive Officer of the Company. This Agreement shall be governed by the
laws of the State of Washington applicable to contracts entered into and
performed entirely within the State of Washington, without giving effect to
principles of conflict of laws. If any provision of this Agreement is held to be
unenforceable under applicable law, then such provision shall be excluded from
this Agreement only to the extent unenforceable, and the remainder of such
provision and of this Agreement shall be enforceable in accordance with its
terms.

16. Acknowledgement. I certify and acknowledge that I have carefully read all of
the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

 

-4-



--------------------------------------------------------------------------------

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

The undersigned have executed this Proprietary information and Inventions
Agreement as of the date set forth below.

 

NANOSTRING TECHNOLOGIES, INC. Wayne Burns, an Individual

/s/ H. Perry Fell

/s/ Wayne Burns

Signature Signature H. Perry Fell, President & CEO Dated: 4/11/07 Date:
April 10, 2007

SIGNATURE PAGE TO NANOSTRING TECHNOLOGIES, INC.

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Nanostring Technologies, Inc.

201 Elliott Ave West, Suite 300

Seattle, WA 98119

Ladies and Gentlemen:

1. The following is a complete list of all Inventions relevant to the subject
matter of my employment by the Company that have been made or conceived or first
reduced to practice by me, alone or jointly with others or which has become
known to me prior to my employment by the Company. I represent that such list is
complete.

NONE

2. I propose to bring to my employment or consultancy the following materials
and documents of a former employer:

x  No materials or documents.

¨  See below:

 

By:

/s/ Wayne Burns

Wayne Burns

[Please Print Name]



--------------------------------------------------------------------------------

NANOSTRING TECHNOLOGIES, INC.

AMENDMENT TO WAYNE BURNS EMPLOYMENT AGREEMENT

This Amendment to Wayne Burns Employment Agreement (this “Amendment”) dated as
of February 5, 2010 is by and between NanoString Technologies, Inc., a Delaware
corporation (the “Company”) and Wayne Burns (“Executive”). This Amendment amends
the NanoString Technologies, Inc. Wayne Burns Employment Agreement dated June 8,
2009 (the “Original Agreement”) by and between the Company and Executive. All
capitalized terms used but not defined in this Amendment shall have the meanings
assigned to such terms in the Original Agreement.

RECITALS

WHEREAS, the Company and Executive desire to amend the Original Agreement to,
among other things, (i) increase the CEO Bonus (as defined in the Original
Agreement) payable to Executive pursuant to Section 3(b) of the Original
Agreement from one (1) month of salary to two (2) months of salary and
(ii) increase the severance benefits payable to Executive following Executive’s
Involuntary Termination (as defined in the Original Agreement) from six
(6) months Base Salary (as defined in the Original Agreement) then in effect to
one (1) year Base Salary then in effect.

NOW THEREFORE, in consideration of the foregoing promises and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendment to Section 3(b). Section 3(b) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

“Chief Executive Officer Bonus. In addition to the Base Salary, if the Company
hires a Chief Executive Officer during the Employment Term, the Company shall
pay Executive a bonus equal to two (2) months salary at the Base Salary rate,
less applicable withholding (the “CEO Bonus”). The CEO Bonus shall be paid on
the first regularly scheduled payroll date following the date of such hiring and
shall only be payable with respect to the first Chief Executive Officer hired
after the date of this Agreement and not successor Chief Executive Officers, if
any.”

2. Amendment to Section 5(a). Section 5(a) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

“Involuntary Termination. If Executive’s employment with the Company terminates
as a result of an Involuntary Termination (as defined below), and Executive
signs and does not



--------------------------------------------------------------------------------

revoke a standard release of claims with the Company by no later than sixty
(60) days after the date of termination, then, subject to Executive’s compliance
with Section 8, Executive shall receive severance pay (less applicable
withholding taxes) at a rate equal to his Base Salary rate, as then in effect,
for a period of one (1) year from the date such release of claims becomes
effective (such payments shall be paid periodically in accordance with the
Company’s normal payroll policies).”

3. Effect of Amendment. Except as set forth in this Amendment, the provisions of
the Original Agreement shall remain unchanged and shall continue in full force
and effect.

4. Entire Agreement. This Amendment and the Original Agreement constitute the
full and entire understanding and agreement between the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties are expressly canceled.

5. Counterparts; Facsimile. This Amendment may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

6. Governing Law. This Amendment and any controversy arising out of or relating
to this Amendment shall be governed by and construed in accordance with the
internal laws of the State of Washington without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of Washington.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

COMPANY: NANOSTRING TECHNOLOGIES, INC. By:

/s/ Nick Galakatos

Name: Nick Galakatos Title: Director

 

EXECUTIVE: WAYNE BURNS

/s/ Wayne Burns

 

-2-



--------------------------------------------------------------------------------

NANOSTRING TECHNOLOGIES, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT

This amendment (the “Amendment”) is made by and between Wayne Burns
(“Executive”) and NanoString Technologies, Inc. (the “Company,” and together
with Executive, the “Parties”) on the dates set forth below.

WHEREAS, the Parties entered into an employment agreement effective June 8, 2009
(the “Employment Agreement”);

WHEREAS, the Company and Executive desire to amend certain provisions of the
Employment Agreement in order to clarify the timing of the severance payment, as
set forth below, in accordance with Section VI.B.3 of Internal Revenue Service
Notice 2010-6, as amended by Internal Revenue Service Notice 2010-80.

NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Employment Agreement is hereby amended as follows.

1. Section 409A. Section 13 of the Employment Agreement is hereby amended to
insert the following paragraph immediately following the first paragraph
thereof:

“Any severance payments or benefits under this Agreement that would be
considered “deferred compensation” under Section 409A will be paid on, or, in
the case of installments, will not commence until, the sixtieth (60th) day
following Executive’s Separation From Service, of, if later, such time is
required by the final paragraph of this Section 13. Except as required by the
final paragraph of this Section 13, any installment payments that would have
been made to Executive during the 60 day period immediately following
Executive’s Separation From Service but for the preceding sentence will be paid
to Executive on the sixtieth (60th) day following Executive’s Separation from
Service and the remaining payments shall be made as provided in this Agreement.”

2. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.

3. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.

4. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.



--------------------------------------------------------------------------------

5. Governing Law. This Amendment will be governed by the laws of the State of
Washington (with the exception of its conflict of laws provisions).

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, on the dates set forth below.

 

NANOSTRING TECHNOLOGIES, INC. Wayne Burns

/s/ Brad Gray

/s/ Wayne Burns

By:

Brad Gray

Date:

12/26/12

12/26/12

 

-2-